The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 8, 10-13, 15-17 and 21 are allowable. The species restriction requirement, as set forth in the Office action mailed on 01/03/2020, has been reconsidered in view of the allowability of claim 1 to the elected invention pursuant to MPEP § 821.04(a). The species restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 6-7 and 14 directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Nonelected process claims 18-20 will not be rejoined. According to MPEP 821.04(b), ‘All claims directed to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product claim for that process invention to be rejoined’. 
In the instant case, process claim 18 doesn’t depend on allowed product claim 1. Also, process claim 18 doesn’t include below limitations of allowed product claim 1:
a second electrode on the first electrode;
an active layer provided on the base substrate…;
a gate electrode on the base substrate,
Similarly, process claim 20 doesn’t depend on allowed product claim 1. Also, process claim 20 doesn’t include below limitations of allowed product claim 1:
a second electrode on the first electrode;
an active layer provided on the base substrate…;
a gate electrode on the base substrate,
Thus process claims 18-20 will be cancelled. See the examiner’s response in Non Final office action sent on 03/19/2020 regarding the election of product invention with traverse by the applicant dated 02/27/2020.
The application has been amended as follows: 
Cancel claims 18-20. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a thin film transistor, comprising: 
wherein W1 is equal to W2, and W3 is larger than W4.

Since independent claim 1 is allowable in combination with all the remaining limitations of claim 1, therefore dependent claims 3, 6-8, 10-17 and 21 of the independent claim 1 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817